Title: From George Washington to the Alexandria, Virginia, Inspectors of Tobacco, 21 October 1792
From: Washington, George
To: Alexandria, Virginia, Inspectors of Tobacco

 

Gentn
Philadelphia Octr 21st 1792.

In 1790 I had 13 Hhds of Tobo Inspected at the Warehouses in Alexandria—and in 1791, 12 more were also Inspected at the same place.
Not meeting a price which I was disposed to take, they remain there still. My Nephew Majr Washington either before, or since your care of those Warehouses was allowed to stow them in a secure place, therein; but as it is now more than a year since this happened, and a good deal of Tobacco may, possibly, have been recd and delivered in that period, they may have been displaced—I have on the presumption of this directed Mr Whiting, my Manager, at such time as you shall please to appoint, to take some hands with him and again collect & well secure them. I do not mean that they should be reinspected at this time; but to be placed only in a state of security. Before delivery, it will be necessary I presume to have the condition of the Tobo examined—or if the Law requires—or if any advantage would result from it, I have no objection to its being done now. I recollect to have been informed that the Tobo was put up dry, and that it was of a good sort & of superior quality; if so it will not have suffered from its age. I am—Gentn Your’s &ca

G. W——n

